SCHWAB, C. J.
This is a worker’s compensation case. A referee ordered the reopening of claimant’s claim for the provision of medical services and temporary total disability payments effective July 10, 1975, until the claim was again closed. The Workers’ Compensation Board reversed the referee, holding that claimant was not entitled to any temporary total disability compensation beyond the original claim closure of November 8, 1974. The circuit court reversed the Board, finding that claimant’s condition was not medically stationary until the date of the Board order on review (August 6, 1976); the circuit court awarded the claimant, inter alia, temporary total disability compensation from July 10, 1975, to August 6, 1976. The State Accident Insurance Fund appeals.
Claimant strained his lower back on November 6, 1973. He received medical treatment and temporary total disability payments through November 8, 1974, at which time his claim was closed on the basis that his condition was medically stationary. The extent of his permanent disability, if any, has not yet been determined in these proceedings. We reverse.
The uncontradicted medical evidence is that insofar as his compensable injury is concerned, claimant’s medical condition was stationary as of November 8, 1974. He has progressive complaints unrelated to his injury, but, rather, to chronic alcoholism, bad teeth, malnutrition and emphysema.
Reversed.